PER CURIAM.
We accepted jurisdiction to review State v. Young, 483 So.2d 31 (Fla. 5th DCA 1985), because of apparent conflict with, inter alia, State v. Ducksworth, 408 So.2d 589 (Fla. 2d DCA 1982). However, upon closer examination we do not find the express and direct conflict of decisions required by article V, section 3(b)(3) of the Florida Constitution. Accordingly, we dismiss the petition for review as improvidently granted.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.